Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Wang (US 20210079138), newly cited by applicants is the closest prior art. However, Wang requires excessive picking and choosing from disclosures including less preferred disclosures to arrive at applicants invention even ignoring the fact that melt flow ratio under the claimed conditions is not taught or suggested..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
1-31-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765